Case 1:19-cv-06189-LDH-RML Document 17-1 Filed 02/11/20 Page 1 of 3 PageID #: 129



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  AIRWAIR INTERNATIONAL LTD., a company of the
  United Kingdom,

                   Plaintiffs,                                 No. 1:19-cv-06189-LDH-RML

           V.

  PRIMARK US CORPORATION, a Delaware
  corporation, PRIMARK LIMITED, a limited company in
  England and Wales,

                   Defendants.


                        AFFIDAVIT OF JENNIFER A. GOLINVEAUX
                IN SUPPORT OF MOTION TO ADMIT COUNSEL PRO HAC VICE

 Jennifer A. Golinveaux, being duly sworn, hereby deposes and says as follows:

          1.      I am a partner with the law firm of Winston & Strawn LLP.

          2.      I submit this affidavit in support of my motion for admission to practice pro hac

 vice in the above captioned matter.

          3.      As shown in the Certificate of Good Standing annexed hereto I am a member in

 good standing of the Bar of the State of California.

          4.      There are no pending disciplinary proceedings against me in any State or Federal

 court.

          5.      I have not been convicted of any felony.

          6.      I have not been censured, suspended, disbarred or denied admission or

 readmission by any court.




                                                   1
Case 1:19-cv-06189-LDH-RML Document 17-1 Filed 02/11/20 Page 2 of 3 PageID #: 130



        7.        Wherefore the affiant respectfully submits that she be permitted to appear as

 counsel and advocate pro hac vice in this one case for Defendants Primark Limited and Primark

 US Corp.


 Dated: Januar~        , 2020                             Respectfully Submitted,



                                                         --..,uuu.er A. Golinveaux
                                                              INSTON & STRAWN LLP
                                                           101 California Street, 35th Floor
                                                           San Francisco, California 94111
                                                          Telephone: 415.591.1000
                                                          Facsimile: 415.591.1400
                                                          j golinveaux@winston.com


  A notary public or other officer completing this
  certificate verifies only the identity of the
  individual who signed the document to which
  this certificate is attached, and not the
  truthfulness, accuracy, or validity of that
  document.



 State of California
 County of San Francisco

 Subscribed and sworn to (or affirmed) before me on this          '1.q~..0   day of   '14Ma n./   (month),
'd O dO       (year), by Jennifer Ann Golinveaux, proved to me on the basis of satisfacfory evidence
 to be the person who appeared before me.




                                                 Signature:      l~ ~ -(a{MWl
                                                                 (Notaryublic)


             (Seal)




                                                     2
Case 1:19-cv-06189-LDH-RML Document 17-1 Filed 02/11/20 Page 3 of 3 PageID #: 131




                        firr;yrtmt 6.surt sÍ $.aIíÍsrnia
                                   JORGE E. NAVARRETE
                              ClerÉ and Execurfue Officer of tlte Suprene Court




         CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                                 OF THE

                                STATE OF CALIFORNIA


                            JENNI FER ANN GOLINVEAUX

 I, JORGE E. NAI/ARRETE, Clerk/Executíve Officer of the Supreme Court of the State of
 Calífurnía, do hereby certify that JENIv\IFER ANN GOLINI/EAUX #203056, was on the I't
 day of December 1999, duly admítted to practíce as on attorney and counselor at law in
 all the courts of this stote, and is now lísted on the Roll of Attorneys as a member of the
 bar of this state in good standíng.


                                                  l4litness my hand and the seal of the court
                                                  on the 29th day of January 2020.




                                                 JORGE E. NAVARRETE
                                                 ClerUExecutive Officer of        tih.e   Supreme Court



                                                 By:
                                                       Florentíno                           Ðeputy Clerk
